Action for trespass by cutting wood, etc., involving title to the locusin quo. The plaintiff in deducing his title offered in evidence a certain record and judgment, presently referred to, which was excluded by his Honor, and the plaintiff took a nonsuit and appealed. The competency of said judgment is the only question we have to consider, *Page 44 
(21)  and that raises the question whether the judgment was void, or irregular and voidable only.
In 1887, H. C. Harris and wife, Laura T., executed their promissory notes payable to Sarah E. Harris and conveyed the land to John A. Harris in trust to secure the payment of said notes, and subsequently the payee assigned said notes to the plaintiff's intestate. Before the trust was closed the trustee died. The plaintiff applied to the clerk to have another trustee appointed, and the clerk issued a summons on 8 December, 1891, notifying the trustors and Sarah E. Harris to appear before him on 19 December, 1891, and answer the plaintiff's complaint. The officer's return on the summons was "Executed 11 December, 1891." On the return day of the summons the defendants failed to appear, answer, or demur, and the clerk appointed a trustee with all the powers of the first trustee. The trustee, on proper notice, sold the land and the plaintiff's intestate was the purchaser.
The defendant's position is that, as they had not the ten days notice required by The Code, secs. 279 and 1276, the judgment of the clerk appointing a trustee was void, and that the trustee's sale and deed conveyed no title. That is the point.
Much has been written on the character and force of judgments, and we find them to be erroneous, irregular, or void.
An erroneous judgment is one rendered according to the course and practice of the courts, but contrary to law, that is, based upon an erroneous application of legal principles. Wolf v. Davis, 74 N.C. 597;McKee v. Angel, 90 N.C. 60.
A void judgment is in legal effect no judgment. No rights are acquired or divested by it. It neither binds nor bars any one, and (22)  all proceedings founded upon it are worthless. 1 Freeman on Judgments (4 ed.), sec. 117; Black on Judgments, sec. 170 — as if judgment be rendered without service on the party, or his appearance.Armstrong v. Harshaw, 1 Dev., 187; Stallings v. Gulley, 3 Jones, 344;Condry v. Cheshire, 88 N.C. 375.
An irregular judgment is one contrary to the course and practice of the courts, and is held valid until vacated or reversed. Wolf v. Davis andMcKee v. Angel, supra; Black, supra, sec. 170; 1 Freeman, supra, sec. 116et seq.
The question of jurisdiction lies behind all judgments, decree's and orders. If they are entered by a court without jurisdiction, they are nullities and may be disregarded by any one, whether relied upon directly or collaterally.
Every court, before it can enter a lawful judgment, must have jurisdiction, (1) of the subject-matter, and (2) of the person. Jurisdiction of the subject is conferred by the Constitution, statutes and the law of *Page 45 
the land, that is, by sovereign authority. Black, supra, sec. 240; Cooperv. Reynolds, 10 Wall., 308. Jurisdiction of the person is acquired by service of process. A court, thus having acquired jurisdiction, is clothed with power to hear and determine, and its orders and decrees are binding upon all the parties, until reversed or vacated by some direct proceeding, because public policy requires it and because a judgment is a record, and a record imports in it such uncontrollable credit and verity as it admits no averment, plea, or proof to the contrary. Coke Little, 260a. Defective service has given rise to many irregularities in the course of the courts, but it will be found that they do not render the final judgment void, but only irregular, unless the defect is such as to             (23) amount to no service. The instances found in the opinions of this Court of such irregularities are too numerous to mention here. Examples: A judgment exceeding the amount demanded in the writ is not void, but irregular and erroneous, but has full force until reversed by a direct proceeding. Savage v. Hussey, 3 Jones, 149. A judgment against an infant with no guardian to represent him; held, irregular only. Keaton v. Banks, 10 Iredell, 381. A constable returned his warrant "executed," but did not sign his name to his return: Held, that the judgment was not void. McElrath v. Butler, 7 Iredell, 398. "A judgment in an action in which the required number of days notice was not given to the defendant is erroneous, but not void, and cannot be questioned in a collateral proceeding." Ballinger v. Tarbell, 16 Iowa 491; Gloverv. Holman, 3 Heisk., 519; West v. Williamson, 1 Swan, 277; Hendrickv. Whittemore, 105 Mass. 23; Pope v. Hooper, 6 Neb. 178; 1 Freeman,supra, sec. 126; Isaacs v. Price, 2 Del. 351.
When the time between service and the return day of the summons is less than the time allowed by The Code, the clerk is not bound to dismiss the action, but should allow the time, allowed by The Code, to the defendant for an appearance. Guion v. Melvin, 69 N.C. 242. The object of service of process is to advise the defendant of the plaintiff's action, and that he must appear at the time and place named and make his defense, and in default therein judgment will be prayed. If he attends, as he should, he can defend on the merits or have irregularities corrected. Failing in this does not affect the jurisdiction or judgment as long as it stands unreversed. A service of four days notice, when the law required five, is sufficient to support a justice's judgment.Ballinger v. Tarbell, 85 Am. Dec., 527; 1 Freeman, supra, sec. 126.  (24)
Applying these principles to the present case, his Honor committed error in excluding the judgment of the clerk appointing a trustee. That judgment, although irregular, is valid until reversed or vacated by a direct action, and cannot be collaterally attacked.
New trial. *Page 46